UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13, 15(d), or 37 of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 14, 2011 TENNESSEE VALLEY AUTHORITY (Exact name of registrant as specified in its charter) A corporate agency of the United States created by an act of Congress (State or other jurisdiction of incorporation or organization) 000-52313 (Commission file number) 62-0474417 (IRS Employer Identification No.) 400 W. Summit Hill Drive Knoxville, Tennessee (Address of principal executive offices) (Zip Code) (865)632-2101 (Registrant’s telephone number, including area code) None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 2.02 Results of Operations and Financial Condition At the April 14, 2011 public meeting of the TVA Board of Directors (“Board”), John M. Thomas, III, TVA’s Chief Financial Officer, gave a presentation that, among other things, included estimates of TVA’s financial results as of the quarter ended March 31, 2011.Copies of the materials used in Mr. Thomas’s presentation are furnished as Exhibit 99.1 to this Current Report. Item 9.01 Financial Statements and Exhibits EXHIBIT NO. DESCRIPTION OF EXHIBIT Materials used in the April 14, 2011 presentation by John M. Thomas, III 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Tennessee Valley Authority (Registrant) Date: April 14, 2011 /s/ John M. Thomas, III John M. Thomas, III Chief Financial Officer 3 EXHIBIT INDEX This exhibit is furnished pursuant to Item 2.02 hereof and should not be deemed to be filed under the Exchange Act. EXHIBIT NO. DESCRIPTION OF EXHIBIT Materials used in the April 14, 2011 presentation by John M. Thomas, III 4
